                                          Case 2:18-cv-02066-JCM-NJK Document 67 Filed 01/29/20 Page 1 of 2



                                      1   John Bragonje
                                          Nevada Bar No. 9519
                                      2   Jennifer K. Hostetler
                                          Nevada Bar No. 11994
                                      3   Brian D. Blakley
                                          Nevada Bar No. 13074
                                      4   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3993 Howard Hughes Pkwy, Suite 600
                                      5   Las Vegas, NV 89169-5996
                                          Tel: 702.949.8200
                                      6   E-mail:jbragonje@lrrc.com
                                          E-mail: jhostetler@lrrc.com
                                      7   E-mail: bblakley@lrrc.com
                                      8   Attorneys for Plaintiff eTouch LV, LLC
                                      9                               UNITED STATES DISTRICT COURT
                                                                           DISTRICT OF NEVADA
                                     10
3993 Howard Hughes Pkwy, Suite 600




                                     11   eTouch LV, LLC, a Nevada limited liability         Case No. 2:18-cv-02066-JCM-NJK
                                          company,
                                     12
                                                                             Plaintiff,
Las Vegas, NV 89169-5996




                                     13                                                      STIPULATION AND [PROPOSED]
                                                   vs.                                       ORDER TO DISMISS ACTION WITH
                                     14                                                      PREJUDICE
                                          eTouch Menu, Inc., a Minnesota corporation;
                                     15   Scott Morrow, an individual; DOES 1 to 10,
                                          inclusive,
                                     16
                                                                          Defendants.
                                     17

                                     18   AND ALL RELATED CLAIMS.
                                     19

                                     20                                             Stipulation

                                     21            Plaintiff and counter-defendant eTouch LV, LLC, by and through its attorneys, Lewis

                                     22   Roca Rothgerber Christie LLP, and defendant and counter-plaintiff eTouch Menu, Inc. and

                                     23   defendant Scott Morrow, by and through their attorneys, Holley Driggs Walch Fine Wray Puzey

                                     24   & Thompson and Gordon Rees Scully Mansukhani, LLP, hereby stipulate as follows:

                                     25            The parties have entered into a separate settlement agreement and stipulate that all
                                     26   claims asserted in the above-captioned matter are hereby dismissed with prejudice, each
                                     27   party to bear his or its own respective attorney fees and costs.
                                     28

                                          110269514.1
                                          Case 2:18-cv-02066-JCM-NJK Document 67 Filed 01/29/20 Page 2 of 2



                                      1            SO STIPULATED this 23rd day of January:

                                      2    LEWIS ROCA ROTHGERBER CHRISTIE LLP                HOLLEY DRIGGS WALCH FINE
                                                                                             WRAY PUZEY & THOMPSON, LTD.
                                      3

                                      4
                                           By: /s/ John E. Bragonje                          By: /s/ F. Thomas Edwards
                                      5     John E. Bragonje                                   F. Thomas Edwards
                                            State Bar No. 9519                                 State Bar No. 9549
                                      6     Jennifer K. Hostetler                              400 South Fourth Street, Third Floor
                                            State Bar No. 11994
                                            Brian D. Blakley                                   Las Vegas, NV 89101
                                      7
                                            Nevada Bar No. 13074                               Telephone: 702.791.0308
                                      8     3993 Howard Hughes Pkwy, Suite 600                 tedwards@nevadafirm.com
                                            Las Vegas, NV 89169-5996
                                      9     Tel: 702.949.8200
                                            jbragonje@lrrc.com
                                     10    Attorneys for Plaintiff eTouch LV, LLC
                                                                                             GORDON REES SCULLY
3993 Howard Hughes Pkwy, Suite 600




                                     11                                                      MANSUKHANI, LLP
                                     12
                                                                                             By: /s/ Wing Yan Wong
Las Vegas, NV 89169-5996




                                     13                                                        Robert S. Larsen
                                                                                               State Bar No. 7785
                                     14                                                        Wing Yan Wong
                                                                                               State Bar No. 13622
                                     15                                                        300 South Fourth Street, Ste. 1550
                                     16                                                        Las Vegas, NV 89101
                                                                                               Telephone: 702.577.9300
                                     17                                                        rlarsen@grsm.com
                                                                                               wong@grsm.com
                                     18
                                                                                               Attorneys for Defendants eTouch
                                     19                                                        Menus, Inc. and Scott Morrow
                                     20
                                                                                    ORDER
                                     21
                                          IT IS SO ORDERED:
                                     22

                                     23

                                     24
                                                                                    __________________________________________
                                     25
                                                                                    UNITED STATES DISTRICT JUDGE
                                     26

                                     27
                                                                                              January 31, 2020
                                                                                    Dated:
                                     28
                                                                                      2
                                          110269514.1
